I concurred in judgment only in our court's opinion because I felt that the language in question about the conduct of the prosecutors was not necessary. First because we were affirming the conviction and all of the judges on the panel felt the matter at issue, whatever happened, would not affect the overwhelming guilt of the defendant. So why spend a large portion of the opinion discussing something irrelevant to our decision? Second, I did not feel that the record supported a call for some sort of ethical review. I would strike the opinion language; therefore I must dissent.
Doan, P.J., and Painter, J.